 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM SABATINI,                          Case No.: 18-CV-2036-AJB-AGS
                               Plaintiff,
12                                              ORDER:
     v.
13
                                                (1) GRANTING DEFENDANT’S
     CALIFORNIA BOARD OF
14                                              MOTION TO DISMISS PLAINTIFF’S
     REGISTERED NURSING,
                                                THIRD AMENDED COMPLAINT,
15                            Defendant.
                                                (Doc. No. 43);
16
                                                (2) DENYING AS MOOT
17
                                                PLAINTIFF’S MOTION FOR
18                                              PRELIMINARY INJUNCTION, (Doc.
                                                No. 57);
19
20                                              (3) DENYING AS MOOT
                                                PLAINTIFF’S EX PARTE MOTION
21
                                                FOR AN ORDER SHORTENING
22                                              TIME, (Doc. No. 59);
23
                                                (4) SUA SPONTE STRIKING ALL
24                                              DOE DEFENDANTS
25
26
27
28

                                            1
                                                                     18-CV-2036-AJB-AGS
 1         Presently before the Court are: (1) Defendant California Board of Registered
 2   Nursing’s (“Defendant”) motion to dismiss Plaintiff William Sabatini’s (“Plaintiff”) Third
 3   Amended Complaint, (Doc. No. 43); (2) Plaintiff’s motion for a preliminary injunction,
 4   (Doc. No. 57); and (3) Plaintiff’s ex parte motion for an order shortening time, (Doc. No.
 5   59). The Court heard oral argument on Defendant’s motion to dismiss on November 14,
 6   2019. For the reasons set forth below, the Court GRANTS Defendant’s motion to dismiss.
 7   Plaintiff’s Third Amended Complaint is DISMISSED WITHOUT LEAVE TO AMEND
 8   and all Doe defendants are STRICKEN from the action. Additionally, Plaintiff’s motion
 9   for a preliminary injunction and ex parte motion for an order shortening time are DENIED
10   AS MOOT.
11   I.    BACKGROUND
12         The present action relates to state administrative disciplinary proceedings by
13   Defendant California Board of Registered Nursing against Plaintiff. On four separate
14   occasions between January 2013 to May 2015, Plaintiff abused controlled substances while
15   working as a registered nurse. (Third Amended Complaint (“TAC”) ¶¶ 1, 23.) Defendant
16   learned of Plaintiff’s actions and began a formal investigation into Plaintiff’s use of
17   controlled substances. (Id. ¶ 24.) Following that investigation, Defendant filed formal
18   accusations against Plaintiff, seeking to revoke Plaintiff’s Nursing License and related
19   Nurse Anesthetist Certificate. (Id.) Hearings were held by Administrative Law Judge
20   (“ALJ”) Samuel D. Reyes on the matter from February 27, 2017 through March 1, 2017.
21   (Id. ¶ 25.) On April 28, 2017, ALJ Reyes issued a Proposed Decision and ordered that
22   Plaintiff’s License and Certificate be revoked. (Id. ¶ 29.) Then, ALJ Reyes stayed the
23   revocations and placed Plaintiff on probation for five years. (Id.) On September 20, 2017,
24   Defendant issued a Final Decision and Order. (Id. ¶ 32.) Defendant then ordered Plaintiff
25   to undergo a five-year probation of his Nursing License and Certificate. (Id.) On November
26   3, 2017, Plaintiff filed for a Writ of Mandate in San Diego Superior Court against
27   Defendant, and the San Diego Superior Court found against Plaintiff. (Id. ¶ 52.)
28

                                                 2
                                                                              18-CV-2036-AJB-AGS
 1          Plaintiff’s probationary terms included submitting to drug tests and samples,
 2   appearing in-person at interviews, obtaining prior approval before commencing or
 3   continuing any employment as a nurse, and prohibiting Plaintiff from consuming alcohol.
 4   (Doc. No. 47 at 9.)
 5          Plaintiff then filed a Petition for Writ of Mandamus in this Court. (Doc. No. 1.)
 6   Plaintiff alleges that Defendant’s actions exceeded the probationary terms and worsened
 7   since the Final Decision and Order. (Doc. No. 47 at 9.)
 8   II.    PROCEDURAL HISTORY
 9          Plaintiff initiated this action by filing a Petition for Writ of Mandamus on August
10   30, 2018. (Doc. No. 1.) On March 7, 2019, the Court dismissed Plaintiff’s Writ of
11   Mandamus and granted Plaintiff leave to amend, including leave to change his writ into a
12   complaint. (Doc. No. 17.) Plaintiff filed a First Amended Complaint on April 2, 2019.
13   (Doc. No. 28.) Defendant filed a motion to dismiss the First Amended Complaint on April
14   19, 2019. (Doc. No. 31.) With leave of the Court, Plaintiff filed a Second Amended
15   Complaint on May 10, 2019, and then a Third Amended Complaint on July 19, 2019. (Doc.
16   Nos. 38, 43.) Plaintiff’s Third Amended Complaint (“TAC”) states only two causes of
17   action against Defendant for: (1) discrimination under the ADA, and (2) retaliation under
18   the ADA. (Doc. No. 43.) All other causes of actions are against Doe Defendants not yet
19   named in the litigation. Defendant moved to dismiss Plaintiff’s TAC based on the two
20   foregoing causes of action. (Doc. No. 45.) Plaintiff opposed the motion, and Defendant
21   responded. (Doc. Nos. 47–48.) The Court held a hearing on Defendant’s motion to dismiss
22   on November 14, 2019. Then on December 9, 2019, Plaintiff filed a motion for preliminary
23   injunction. (Doc. No. 57.) On December 10, 2019, Plaintiff filed an ex parte motion for an
24   order to shorten time. (Doc. No. 59.) This order follows.
25   III.   LEGAL STANDARD
26          A Rule 12(b)(6) motion to dismiss tests a complaint’s legal sufficiency. See Fed. R.
27   Civ. P. 12(b)(6). The Court must accept the complaint’s allegations as true and construe all
28   reasonable inferences in favor of the nonmoving party but is not required to accept “legal

                                                  3
                                                                               18-CV-2036-AJB-AGS
 1   conclusions” as true. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009); Cahill v. Liberty Mut.
 2   Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a dismissal at this stage, a
 3   complaint must plead “enough facts to state a claim to relief that is plausible on its face.”
 4   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ. P. 8(a)(2) (stating a
 5   party’s pleading must contain “a short and plain statement of the claim showing that the
 6   pleader is entitled to relief”).
 7          Notwithstanding this deference, the reviewing court need not accept legal
 8   conclusions as true. See Iqbal, 556 U.S. at 678. It is also improper for the court to assume
 9   “the [plaintiff] can prove facts that [he or she] has not alleged . . . .” Associated Gen.
10   Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
11   On the other hand, “[w]hen there are well-pleaded factual allegations, a court should
12   assume their veracity and then determine whether they plausibly give rise to an entitlement
13   to relief.” Iqbal, 556 U.S. at 679. The court only reviews the contents of the complaint,
14   accepting all factual allegations as true, and drawing all reasonable inferences in favor of
15   the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).
16   IV.    DISCUSSION
17          A.     Requests for Judicial Notice
18          In ruling on a Rule 12(b)(6) motion, a court may generally consider only allegations
19   in the complaint, exhibits attached to the complaint, and matters properly subject to judicial
20   notice. Swartz v. KMPG, LLP, 476 F.3d 756, 763 (9th Cir. 2007). Federal Rule of Evidence
21   201(b) permits judicial notice of a fact when it is “not subject to reasonable dispute because
22   it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be
23   accurately and readily determined from sources whose accuracy cannot reasonably be
24   questioned.” Welk v. Beam Suntory Imp. Co., 124 F. Supp. 3d 1039, 1041–42 (S.D. Cal.
25   2015).
26                 1.     Defendant’s Request for Judicial Notice
27          Defendant requests judicial notice of several documents filed in San Diego County
28   Superior Court, in addition to a decision issued by Defendant. (Doc. No. 45-1.) Defendant’s
                                                   4
                                                                                 18-CV-2036-AJB-AGS
 1   request is unopposed. For the following reasons, the Court GRANTS Defendant’s request
 2   for judicial notice.
 3         First, Defendant requests judicial notice of Exhibit 1, which is a California Board of
 4   Registered Nursing’s Decision. The Court notes judicial notice may be properly taken of
 5   orders and decisions made by other administrative agencies. See Papai v. Harbor Tug &
 6   Barge Co., 67 F.3d 203, 207, n.5 (9th Cir. 1995), rev’d on other grounds, 520 U.S. 548
 7   (1997) (“Judicial notice is properly taken of orders and decisions made by other courts and
 8   administrative agencies.”); Oliva v. Cty. of Santa Clara, No. 5:13-CV-02927-EJD, 2014
 9   WL 3615741, at *8 (N.D. Cal. July 22, 2014) (taking judicial notice of online records from
10   the California Department of Consumer Affairs, Board of Registered Nursing).
11   Accordingly, the Court holds that Exhibit 1 is a proper subject for judicial notice.
12         Second, Defendant asks the Court to take judicial notice of Exhibits 2–6, which are
13   court documents from San Diego Superior Court proceedings. Exhibit 2 is a Verified
14   Petition for Writ of Administrative Mandamus which is a public record subject to judicial
15   notice. See Simonelli v. City of Carmel-by-the-Sea, California, No. C 13-1250 LB, 2013
16   WL 3815146, at *1 (N.D. Cal. July 22, 2013) (taking judicial notice of a Petition for Writ
17   of Administrative Mandamus).
18         Exhibits 3–5 are briefs filed in San Diego Superior Court. A court has authority to
19   take judicial notice that certain proceedings occurred, but a court may not take “judicial
20   notice of disputed facts stated in public records.” Perdue v. Rodney Corp., No. 13CV2712-
21   GPC BGS, 2014 WL 3726700, at *4 (S.D. Cal. July 25, 2014). However, a federal court
22   may “[take] judicial notice of a state court decision and the briefs filed in that court to
23   determine if an issue was raised and decided by the state court for res judicata purposes.”
24   Manufactured Home Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1037 (9th Cir. 2005);
25   see also Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial notice of a
26   California Court of Appeal opinion “and the briefs filed in that proceeding and in the trial
27   court” for the purposes of ruling on issue preclusion). Accordingly, the Court will take
28

                                                  5
                                                                                18-CV-2036-AJB-AGS
 1   judicial notice of Exhibits 3–5 for the purpose of determining whether res judicata bars
 2   Plaintiff’s claims for relief.
 3          Lastly, Exhibit 6 is a Notice of Entry of Judgment in San Diego Superior Court, and
 4   it is too subject to judicial notice. See e.g., Miles v. California, 320 F.3d 986, 987 n.1 (9th
 5   Cir. 2003) (taking judicial notice of order after issuance of writ of mandate).
 6          Accordingly, the Court GRANTS Defendant’s request for judicial notice in its
 7   entirety.
 8                 2.     Plaintiff’s Requests for Judicial Notice
 9          Plaintiff requests judicial notice of (1) Plaintiff’s case in San Diego Superior Court,
10   (2) numerous pages from the administrative law proceeding, (3) a “Consumer Protection
11   Enforcement Initiative” by the California Department of Consumer Affairs, and (4) a letter
12   reflecting the United States’ investigation of the Louisiana Attorney Licensure System,
13   pursuant to the Americans with Disabilities Act. (Doc. Nos. 43-8, 49-1, 56.)
14          The Court GRANTS Plaintiff’s request for judicial notice of Plaintiff’s proceedings
15   in state court and the administrative agency proceedings. See Simonelli, 2013 WL 3815146,
16   at *1. But as for the remaining documents, the Court notes that this present motion tests
17   the adequacy of the pleadings, and Plaintiff does not identify additional relevant facts in
18   the foregoing documents that would cure his inadequate pleading. Because the Court
19   dismisses Plaintiff’s TAC for the reasons below, the Court DENIES AS MOOT the
20   remaining requests for judicial notice. See Ward v. Cty. of Mendocino, No. 17-CV-00911-
21   PJH, 2018 WL 2088397, at *5 (N.D. Cal. May 4, 2018) (denying as moot request for
22   judicial notice that did not identify further facts necessary to save the plaintiff’s claims).
23          B.     DEFENDANT’S MOTION TO DISMISS
24          Defendant argues Plaintiff’s TAC should be dismissed on two grounds. First,
25   Defendant contends Plaintiff’s second cause of action for discrimination in violation of the
26   Americans with Disabilities Act (“ADA”) is barred by the doctrine of res judicata. (Doc.
27   No. 45 at 10.) And second, Defendant moves to dismiss Plaintiff’s eighth cause of action
28

                                                    6
                                                                                  18-CV-2036-AJB-AGS
 1   for retaliation in violation of the ADA for failure to state a claim upon which relief can be
 2   granted. (Id. at 14.) The Court will address each ground for dismissal in turn.
 3                 1.     Res Judicata
 4          Defendant contends Plaintiff’s second cause of action for discrimination in violation
 5   of the ADA is barred by res judicata. (Id. at 10.) Specifically, Defendant argues Plaintiff’s
 6   claim that Defendant violated the ADA by discriminating against him as a past drug abuser
 7   is identical to the claim raised and ruled upon by the San Diego Superior Court reviewing
 8   the Board of Registered Nursing’s Final Decision. (Id. at 12.) The Court agrees with
 9   Defendant.
10          A defendant may raise the affirmative defense of res judicata by way of a motion to
11   dismiss under Rule 12(b)(6). See Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984).
12   Further, under 28 U.S.C. § 1738, federal courts are required to give full faith and credit to
13   state court judgments. See San Remo Hotel, L.P. v. City & County of S.F., 545 U.S. 323,
14   336 (2005); Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009). Res judicata, or claim
15   preclusion, “precludes parties or their privies from relitigating a cause of action that has
16   been finally determined by a court of competent jurisdiction.” Rice v. Crow, 81 Cal. App.
17   4th 725, 734 (2000) (internal quotation marks omitted). “Under the doctrine of res judicata,
18   if a plaintiff prevails in an action, the cause is merged into the judgment and may not be
19   asserted in a subsequent lawsuit.” Mycogen Corp. v. Monsanto Co., 28 Cal. 4th 888, 897
20   (2002). “[A] clear and predictable res judicata doctrine promotes judicial economy . . .
21   [because it] precludes piecemeal litigation by splitting a single cause of action or
22   relitigation of the same cause of action on a different legal theory or for different relief.”
23   Id.
24          The preclusive effect in federal court of a California state-court decision is
25   determined by application of California’s res judicata doctrine. In re Russell, 76 F.3d 242,
26   244 (9th Cir. 1995) (“Because the underlying judgment was rendered in state court, we
27   must apply California’s res judicata and collateral estoppel principles.”). Under California
28   law, res judicata applies if: (1) the decision in the prior proceeding is final and on the merits;
                                                     7
                                                                                    18-CV-2036-AJB-AGS
 1   (2) the present proceeding is on the same cause of action as the prior proceeding; and (3)
 2   the parties in the present proceeding or parties in privity with them were parties to the prior
 3   proceeding. Busick v. Workmen’s Comp. Appeals Bd., 7 Cal. 3d 967, 974 (1972). The Court
 4   will address each of the foregoing elements in turn.
 5                       a)      The Prior Proceeding was Final and on the Merits
 6         Defendant contends that the state court judgment denying Plaintiff’s state court writ
 7   petition was a final judgment on the merits and Plaintiff failed to file an appeal. (Doc. No.
 8   45 at 14.) Plaintiff counters that the limitations of the writ of mandamus procedure prevent
 9   a final judgment on the merits because he was not provided an opportunity to fully litigate
10   the ADA issue in state court. (Doc. No. 47 at 12.) In essence, Plaintiff argues res judicata
11   should not apply because in San Diego Superior Court, he was not provided an
12   “opportunity to submit evidence, call witnesses, subpoena documents, or take the other
13   required actions of a full evidentiary court proceeding to prove that BRN violated Title II
14   of the ADA.” (Id. at 13.)
15         First, the Court is not convinced that Plaintiff was deprived of a full opportunity to
16   present his claim. In fact, Plaintiff was provided with an opportunity at the Board of
17   Registered Nursing administrative hearing to present evidence and litigate his case. For
18   example, Plaintiff’s matter was heard before an Administrative Law Judge. (Doc No. 45-
19   2, Exhibit 1 at 1.) Plaintiff was also represented by an attorney. (Id.) And, as is stated in
20   the Board of Registered Nursing Decision After Rejection, “[o]ral and documentary
21   evidence, and evidence by oral stipulation on the record, was received at the hearing. The
22   record was left open for the submission of closing argument.” (Id.) Moreover, the Ninth
23   Circuit has even held that a federal suit is barred under the doctrine of res judicata where
24   the plaintiff does not even seek relief under a writ of mandamus in state court, but the
25   plaintiff had an opportunity at the administrative proceedings to be “represented by
26   counsel” and “permitted to present oral and documentary evidence and to call witnesses.”
27   See Miller v. County of Santa Cruz, 39 F.3d 1030, 1032 (9th Cir. 1994). Here, not only has
28   Plaintiff had the opportunity to present evidence at his administrative hearing, he sought

                                                   8
                                                                                  18-CV-2036-AJB-AGS
 1   review under a writ of mandamus in state court, giving Plaintiff further opportunity to
 2   present his case.1
 3          Plaintiff additionally argues that res judicata should not apply because the writ of
 4   mandamus procedure in state court prevented Plaintiff from fully litigating the case. (Doc.
 5   No. 47 at 13.) Plaintiff complains he was not given the full opportunity to litigate before
 6   the state court because a hearing on a writ of mandamus is conducted solely on the record
 7   of the proceeding before the administrative agency. (Id.) Not only does Plaintiff overlook
 8   the fact that he was given an opportunity to present evidence in the administrative
 9   proceeding, but Plaintiff also ignores the language of the writ of mandamus procedures.
10   Indeed, California Code of Civil Procedure § 1094.5 specifically provides a mechanism
11   whereby a party proceeding on a writ under the section may seek to either have the case
12   remanded to consider any new evidence, or the court may simply admit and consider the
13   new evidence at the hearing on the writ proceeding. See Cal. Civ. Proc. § 1094.5(e). Here,
14   there is no indication that Plaintiff attempted, but was denied, an opportunity to introduce
15   new evidence during the pendency of the San Diego Superior Court proceeding.
16   Accordingly, the Court finds that Plaintiff was not deprived of a full opportunity to present
17   his claim. See Trujillo v. Santa Clara Cty., 775 F.2d 1359, 1369 (9th Cir. 1985) (holding
18   that under California Code of Civil Procedure § 1094.5(e), “[Plaintiff] could then have
19   sought to introduce his evidence on the ground that it had been improperly excluded from
20   the administrative hearing, in order to supplement the administrative record before the trial
21   court.”).
22
23
24
25
     1
       Plaintiff’s cited authority is also inapposite. Plaintiff cites to Embury v. King, 191 F. Supp. 2d 1071 (N.D.
     Cal. 2001) and North Pacifica LLC v. City of Pacifica, 366 F. Supp. 2d 927 (N.D. Cal. 2005) as an attempt
26   to argue that preclusive effect should not be given to an administrative agency’s finding. (Doc. No. 47 at
     13.) But Embury and North Pacifica involved situations in which the plaintiffs did not even seek to have
27   an administrative agency’s decision overturned through a writ of mandamus in state court. Unlike those
     cases, Plaintiff here did pursue a writ of mandamus in state court, the state court reviewed the
28   administrative record, and the state court entered a judgment against Plaintiff.
                                                           9
                                                                                               18-CV-2036-AJB-AGS
 1                       b)     The Present Proceeding is the Same Cause of Action as the
 2                       Prior Proceeding
 3          Next, Defendant argues that Plaintiff “seeks to challenge the same administrative
 4   decision that he challenged in the state court writ proceeding. Plaintiff challenges that
 5   administrative decision based on the same claims of discrimination (under the ADA) that
 6   he raised in the state court proceeding.” (Doc. No. 45 at 12.) In opposition, Plaintiff
 7   counters that “new facts and a worsening of conditions” since the state court decision
 8   renders res judicata inapplicable. (Doc. No. 47 at 15.)
 9          Even if a prior action was a final judgment on the merits, res judicata will not attach
10   unless the prior state court action and the present federal action are the “same cause of
11   action.” Eichler Homes of San Mateo, Inc. v. Super. Ct., 55 Cal. 2d 845, 847 (1961).
12   California defines a “cause of action” for claim preclusion purposes by reference to the
13   “primary right” at stake. Boeken v. Philip Morris USA Inc., 48 Cal. 4th 788, 797 (2010);
14   Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (citing Maldonado v. Harris, 370
15   F.3d 945, 952 (9th Cir. 2004)). Under the primary rights doctrine, a “cause of action is (1)
16   a primary right possessed by the plaintiff, (2) a corresponding primary duty devolving upon
17   the defendant, and (3) a harm done by the defendant which consists in a breach of such
18   primary right and duty.” Brodheim, 584 F.3d at 1268 (internal quotations omitted); see also
19   Mycogen Corp., 28 Cal. 4th 888 (quoting Crowley v. Cattleman, 8 Cal. 4th 666 (1994)).
20   The determinative factor under the primary rights theory is the harm suffered. Boeken, 48
21   Cal. 4th at 798. “When two actions involving the same parties seek compensation for the
22   same harm, they generally involve the same primary right.” Id. This necessitates that a
23   party bring all claims arising out of the same cause of action in a single suit. Mycogen, 28
24   Cal. 4th at 897 (“If not brought initially, they may not be raised at a later date.”); see also
25   Palomar Mobilehome Park Ass’n v. City of San Marcos, 989 F.2d 362, 364 (9th Cir. 1993)
26   (“California, as most states, recognizes that the doctrine of res judicata will bar not only
27   those claims actually litigated in a prior proceeding, but also claims that could have been
28   litigated.”).

                                                   10
                                                                                  18-CV-2036-AJB-AGS
 1         However, a prior judgment does not bar a subsequent action “when ‘there are
 2   changed conditions and new facts which were not in existence at the time the action was
 3   filed upon which the prior judgment is based.’” Planning & Conservation League v.
 4   Castaic Lake Water Agency, 180 Cal. App. 4th 210, 228 (2009) (quoting McGaffey v.
 5   Sudowitz, 189 Cal. App. 2d 215, 218 (1961)). Nor does the doctrine of claim preclusion
 6   bar claims that arise after the initial complaint is filed. Allied Fire Protection v. Diede
 7   Constr., Inc., 127 Cal. App. 4th 150 (2005). “These rights may be asserted in a
 8   supplemental pleading, but if such a pleading is not filed, a plaintiff is not foreclosed from
 9   asserting the rights in a subsequent action.” Id.
10         Here, Plaintiff’s grievance appears to be that Defendant’s actions in carrying out the
11   terms of the Final Decision violates Plaintiff’s constitutional rights and is a violation of the
12   ADA. (TAC ¶ 87–91.) But Plaintiff unsuccessfully challenged the terms of the Final
13   Decision in state court. (Doc. No. 45-2 at 42.) The terms Plaintiff complains are
14   unconstitutional as applied to Plaintiff were in fact requirements or conditions of probation
15   explicitly part of the original Final Decision issued by Defendant. (Doc. No. 32-1 at 16–
16   21.) For example, Plaintiff points to Defendant’s drug tests of Plaintiff, travel restrictions,
17   and order to cease practicing as unconstitutional as applied. (Doc. No. 47 at 17–20.) But
18   again, these terms were explicitly part of Plaintiff’s probation. (Doc. No. 32-1 at 16–21.)
19   Whether Plaintiff labels the terms as “facially unconstitutional” or “unconstitutional as
20   applied” does not make a difference. The terms of the Final Decision and its
21   implementation concern the same “primary right” at stake, and Plaintiff has not alleged
22   that any other rights were violated. See Brodheim, 584 F.3d at 1268.
23         Nor has Plaintiff shown changed conditions or new facts. Plaintiff points to the fact
24   that Defendant has initiated a new administrative proceeding to revoke Plaintiff’s probation
25   and license after the state court rendered its judgment. (Doc. No. 47 at 20.) However, the
26   possibility of a revocation of Plaintiff’s probation and license is squarely within the terms
27   of the Final Decision. The Final Decision specifically provides that Defendant may revoke
28   Plaintiff’s license should he violate any of the probation terms, after providing notice and

                                                   11
                                                                                  18-CV-2036-AJB-AGS
 1   opportunity to be heard. (Id. at 19–20.) Accordingly, the Court finds that there is an identity
 2   of claims between the state proceedings and this action.
 3                       c)     The Parties in the Present Action are the Same or in Privity
 4                       to the Parties in the Prior Proceeding
 5         Lastly, in order for res judicata to apply, the party against whom the defense is
 6   asserted must have been “a party or was in privity with a party to the prior adjudication.”
 7   Citizens for Open Access to Sand & Tide, Inc. v. Seadrift Ass’n, 60 Cal. App. 4th 1053,
 8   1065 (1998). As Plaintiff concedes, “[p]rivity from the Superior Court decision to now is
 9   not disputed here.” (Doc. No. 47 at 12.) Indeed, Plaintiff in this action was also the plaintiff
10   in the state court proceeding. (Doc. No. 45-2 at 42.) Defendant California Board of
11   Registered Nursing in this action was also a defendant in the state action. (Id.) As such,
12   privity exists between this action and the state court proceeding.
13                                               * * *
14         Based on the foregoing, the Court finds that all three elements for the application of
15   res judicata are met. Accordingly, Plaintiff’s second cause of action for violation of the
16   ADA is barred by res judicata and must be DISMISSED WITH PREJUDICE.
17                2.     Retaliation under the ADA
18         In Plaintiff’s eighth cause of action for retaliation under the ADA, Plaintiff alleges
19   “Defendants retaliated against Plaintiff when, after he filed a petition in San Diego Superior
20   Court against them and filed the original complaint in this case … Defendants [] ratcheted
21   up restrictions on Plaintiff’s probation and filed a petition to revoke Plaintiff’s probation
22   and licenses, respectively.” (TAC ¶ 124.) Defendant moves to dismiss on the ground that
23   Plaintiff has not adequately pled facts showing retaliation, and cannot do so because
24   Defendant simply revoked Plaintiff’s license as a result of Plaintiff’s violation of his
25   probation. (Doc. No. 45 at 15.) The Court agrees with Defendant.
26         The ADA provides: “[n]o person shall discriminate against any individual because
27   such individual has opposed any act or practice made unlawful by this chapter or because
28   such individual made a charge, testified, assisted, or participated in any manner in an

                                                   12
                                                                                  18-CV-2036-AJB-AGS
 1   investigation, proceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a). To
 2   establish a prima facie case of retaliation under the ADA, an employee must show that: (1)
 3   he or she engaged in a protected activity; (2) suffered an adverse employment action; and
 4   (3) there was a causal link between the two. Brown v. City of Tucson, 336 F.3d 1181, 1186–
 5   87 (9th Cir. 2003).
 6         Here, only the third requirement for causation is in dispute. (Doc. No. 48 at 4.) With
 7   regard to the proper test to determine causation, “Plaintiff acknowledges that the but-for
 8   test applies to ADA retaliation claims.” (Doc. No. 47 at 23.) The but-for test “requires
 9   proof that the unlawful retaliation would not have occurred in the absence of the alleged
10   wrongful action or actions of the employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570
11   U.S. 338, 360 (2013). But Plaintiff also urges the Court to consider the causation test
12   articulated in Nieves v. Bartlett, 139 S. Ct. 1715 (2019). The Court in Nieves considered
13   the issue of “whether probable cause to make an arrest defeats a claim that the arrest was
14   in retaliation for speech protected by the First Amendment.” 139 S. Ct. at 1721. The Court
15   held that a claim for retaliatory arrest in the face of probable cause can still prevail when
16   “a plaintiff presents objective evidence that he was arrested when otherwise similarly
17   situated individuals not engaged in the same sort of protected speech had not been,” even
18   if probable cause were present. Id. at 1727.
19         Plaintiff advocates that Nieves should apply to this case and the proper test should
20   allow Plaintiff to present objective evidence that he faced a punishment that other similarly
21   situated nurses would not have faced. (Doc. No. 47 at 25.) In essence, Plaintiff attempts to
22   analogize this case to probable cause to arrest in Nieves to say that legitimate grounds to
23   revoke nursing credentials is not enough to defeat an ADA retaliation claim. (Id. at 24.)
24   However, the Court in Nieves specifically stated that “probable cause should generally
25   defeat a retaliatory arrest claim” but carved out a “narrow qualification . . . for
26   circumstances where officers have probable cause to make arrests, but typically exercise
27   their discretion not to do so.” See Nieves, 139 S. Ct. at 1727 (2019). Thus, given the narrow
28   scope of the Nieves case, the Court chooses not to disturb the well-settled Ninth Circuit

                                                    13
                                                                                18-CV-2036-AJB-AGS
 1   authority applying the “but-for” test to determine causation for ADA retaliation claims.
 2   See, e.g., Lombardi v. Castro, 675 F. App’x 690, 692 (9th Cir. 2017) (“The third element
 3   of a prima facie [ADA retaliation] case requires showing ‘but-for causation, not the
 4   lessened causation test stated in § 2000e-2(m),’ which applies to discrimination claims.”).
 5   Tellingly, Plaintiff himself states that “insofar as Plaintiff is aware, no court has yet ruled
 6   on whether that articulation in Nieves applies to ADA and other retaliatory laws. . . .” (Doc.
 7   No. 47 at 24–25.) And the Court declines to do so today. The Court in Nieves was
 8   concerned with the “risk that some police officers may exploit the arrest power as a means
 9   of suppressing speech.” Nieves, 139 S. Ct. at 1727. The Court finds this concern pertaining
10   to police officers inapplicable to Plaintiff’s case for retaliation under the ADA.
11         Finding that the “but-for” test applies, the Court holds Plaintiff has failed to allege
12   plausible facts to demonstrate that but-for his filing of the petition in San Diego Superior
13   Court against Defendant, and his complaint in this case, he would not have experienced the
14   revocation of his probation and nursing license. The TAC itself shows that Plaintiff
15   intentionally violated the terms of his probation, and this violation was what caused
16   Defendant to initiate proceedings to revoke Plaintiff’s license. (TAC ¶¶ 53–55.) While
17   legitimate grounds to revoke, by itself, will not defeat an ADA retaliation claim, Plaintiff
18   only offers conclusory allegations that “Defendants retaliated against Plaintiff” and
19   “ratcheted up restrictions on Plaintiff’s probation and filed a petition to revoke Plaintiff’s
20   probation and licenses, respectively.” (Id. ¶ 124.) Plaintiff does not allege any additional
21   facts demonstrating the circumstances or the plausibility of the alleged retaliation against
22   Plaintiff. To the contrary, when pressed for specific facts, Plaintiff showed nothing more
23   than Defendants’ enforcement of the Final Order after Plaintiff intentionally violated his
24   probation—a fact that Plaintiff himself admits. See A.P. v. Cmty. Care Licensing, No. 2:13-
25   CV-01588 JAM AC, 2014 WL 5093422, at *4 (E.D. Cal. Oct. 9, 2014) (dismissing ADA
26   retaliation claim based on conclusory allegations that plaintiff was retaliated against); Doan
27   v. San Ramon Valley Sch. Dist., No. C 13-03866 CRB, 2014 WL 296861, at *3 (N.D. Cal.
28   Jan. 27, 2014) (same).

                                                   14
                                                                                  18-CV-2036-AJB-AGS
 1         Accordingly, Plaintiff’s claim for relief for retaliation under the ADA is
 2   DISMISSED WITHOUT LEAVE TO AMEND.
 3                3.     Doe Defendants
 4         Of Plaintiff’s eight claims for relief, Plaintiff’s two causes of action addressed in this
 5   order are the only claims Plaintiff asserts against a named defendant. Plaintiff’s other six
 6   claims are asserted against only Doe Defendants, which Plaintiff has failed to name.
 7   Because federal courts do not favor naming Doe Defendants in actions originating in
 8   federal court, the Court sua sponte STRIKES all Doe Defendants from this action. See
 9   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); see, e.g., Prods. & Leasing v. Hotel
10   Conquistador, Inc., 573 F. Supp. 717, 725 (D. Nev. 1982) aff’d sub nom. Prod & Leasing,
11   Ltd. v. Hotel Conquistador, Inc., 709 F.2d 21 (9th Cir. 1983) (“The Ninth Circuit bars the
12   use of ‘Doe’ Defendants, and such Defendants may be stricken by the Court sua sponte.”).
13         C.     Plaintiff’s Motion for Preliminary Injunction and Ex Parte Motion for
14         an Order Shortening Time
15         After Defendant’s motion to dismiss was fully briefed and heard by the Court,
16   Plaintiff filed a motion for preliminary injunction, and ex parte motion for an order
17   shortening time to hear the motion for a preliminary injunction. (Doc. Nos. 57, 59.) In brief,
18   Plaintiff seeks to have the Court issue an order against Defendant and other individuals not
19   named in this action, requiring that they “(1) redact [Plaintiff’s] medical information and
20   expunged conviction, (2) end the cease-practice order, and (3) prohibit them from
21   subjecting Plaintiff to a hearing on the Petition to Revoke Probation.” (Doc. No. 57 at 21.)
22         To obtain a preliminary injunction, the moving party must show: (1) a likelihood of
23   success on the merits; (2) a likelihood of irreparable harm to the moving party in the
24   absence of preliminary relief; (3) that the balance of equities tips in the moving party’s
25   favor; and (4) that an injunction is in the public interest. Winter v. Natural Res. Def.
26   Council, Inc., 555 U.S. 7, 20 (2008). But to the extent Plaintiff’s motion for a preliminary
27   injunction is predicated on his TAC, Plaintiff fails to demonstrate a likelihood of success
28   on the merits because, as set forth in detail above, Plaintiff’s TAC must be dismissed
                                                   15
                                                                                  18-CV-2036-AJB-AGS
 1   pursuant to the doctrine of res judicata, and for failure to state a plausible claim.
 2   Additionally, and quite confusingly, Plaintiff—without leave of the Court—appears to
 3   bring entirely new claims for relief against entirely new defendants in his motion for a
 4   preliminary injunction. (Doc. No. 57 at 9.) Thus, to the extent Plaintiff seeks a preliminary
 5   injunction based on his new theories of liability, Plaintiff’s motion for a preliminary
 6   injunction is also DENIED because it is outside the scope of the pleadings. See Pac.
 7   Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015)
 8   (“[T]here must be a relationship between the injury claimed in the motion for injunctive
 9   relief and the conduct asserted in the underlying complaint.”).
10         Therefore, Plaintiff’s motion for a preliminary injunction, and ex parte motion for
11   an order shortening time are DENIED AS MOOT.
12   V.    CONCLUSION
13         Plaintiff has had numerous opportunities to amend his complaint to properly state
14   his claims against Defendant and has repeatedly been unable to do so. Providing Plaintiff
15   with yet another opportunity to amend his claims against Defendant would be futile and,
16   therefore, Defendant’s motion to dismiss Plaintiff’s second and eighth causes of action is
17   GRANTED. Plaintiff’s TAC is DISMISSED WITHOUT LEAVE TO AMEND. All
18   Doe Defendants are STRICKEN from the action. Additionally, because Plaintiff’s TAC
19   is dismissed, Plaintiff’s motion for a preliminary injunction and ex parte motion for an
20   order shortening time are DENIED AS MOOT.
21         The Clerk of Court is directed to CLOSE this case.
22   IT IS SO ORDERED.
23   Dated: December 12, 2019
24
25
26
27
28

                                                  16
                                                                                18-CV-2036-AJB-AGS
